DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the pressure chamber”.  Each of parent claims 1 and 2 recite a different “pressure chamber”.  It is not clear which pressure chamber is “the pressure chamber”.
Claim 11 recites “each wheel brake is assigned an inlet valve”.  It is not clear if “each wheel brake” corresponds to one of the previously recited wheel brakes, or are different wheel brakes. It is also unclear if “an inlet valve” corresponds to the prior recited “at least one electrically actuable wheel valve” or is a different valve.   Claim 12 recites similar.
Claim 15 recites “the respective reservoir”.  It is not clear which reservoir corresponds to “the respective” reservoir.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al  (US# 2013/033376).
	Murayama et al disclose all the limitations of the instant claims including; a braking system for motor vehicles, for highly automated driving [0064], with at least four, hydraulically actuable wheel brakes 32 and with a primary brake control unit 16, the braking system comprising: at least one electrically actuable wheel valve 120/128/124/130 for each wheel brake, the wheel valve configured for setting wheel-specific brake pressures ; a pressure medium storage tank 84 at atmospheric pressure; an electrically controllable pressure provision device 76 for actuating the wheel brakes with a hydraulic pressure chamber 98b, wherein the respective wheel brake is connected or can be connected hydraulically to the pressure chamber; and wherein the braking system comprises a simulation unit 14 with a simulator 64 which can be actuated with the aid of a brake pedal 12, and an auxiliary module 18, wherein the auxiliary module comprises a hydraulic unit with an electrically controllable, pressure provision device 136 for active pressure build-up in at least two of the wheel brakes, and wherein the simulation unit is designed as a separate module (note module 18 is separate from provision 16 and simulator unit 14).
	Regarding claim 2, the simulation unit has a hydraulic pressure chamber 56b, which is connected hydraulically to a simulator unit pressure medium storage tank 36.
	Regarding claim 3, the simulator unit pressure medium storage tank 36 is connected hydraulically 86 to the pressure medium storage tank 84 of the primary brake control unit.
	Regarding claim 4, the simulation unit has a control and regulating unit 69.  [0128]

	Regarding claim 7, the primary brake control unit 16 and the auxiliary module 18 are designed as structurally separate components.  Figure 1.
	Regarding claim 8, the primary brake control unit 16 and/or the auxiliary module 18 have/has a fastener for mutual fastening and/or for fastening on the simulation unit 14.
	Regarding claim 10, at least one check valve 118 is inserted into a hydraulic connection between the pressure chamber and the wheel brakes, which check valve prevents a return flow of brake fluid from the direction of the wheel brakes into the pressure chamber and allows an inflow of brake fluid from the pressure chamber in the direction of the wheel brakes.
	Regarding claim 11, each wheel brake is assigned an inlet valve 120/124, which is open when deenergized.  [0112]
	Regarding claim 12, each wheel brake is assigned an outlet valve 128/130, which is closed when deenergized.  [0113]
	Regarding claim 13, a pressure sensor Ph is provided for measuring the pressure in the pressure chamber of the pressure provision device.
	Regarding claim 14, at least one reservoir for brake fluid 132 is integrated into the hydraulic unit in the auxiliary module 18.
	Regarding claim 15, the respective reservoir 84 is connected to a hydraulic equalization line 86, which is provided for forming a connection to the atmosphere (via reservoir 36).
	Regarding claim 16, the pressure provision device 136 of the auxiliary module comprises at least one pump 136, which is driven by an electric motor M and a suction side of which is hydraulically connected to the respective reservoir 132.


Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/096533 (paragraph citations are from US equiv. 2017/0282877).
	WO ‘533 disclose all the limitations of the instant claims including; a braking system for motor vehicles, for highly automated driving [0010], with at least four, hydraulically actuable wheel brakes 8a-d and with a primary brake control unit 60, the braking system comprising: at least one electrically actuable wheel valve 6/7 for each wheel brake, the wheel valve configured for setting wheel-specific brake pressures ; a pressure medium storage tank 4 and/or 304 at atmospheric pressure [0042]; an electrically controllable pressure provision device 5 for actuating the wheel brakes with a hydraulic pressure chamber 37, wherein the respective wheel brake is connected or can be connected hydraulically to the pressure chamber; and wherein the braking system comprises a simulation unit 2/3 with a simulator 3 which can be actuated with the aid of a brake pedal 1, and an auxiliary module 160, wherein the auxiliary module comprises a hydraulic unit with an electrically controllable, pressure provision device 142 for active pressure build-up in at least two of the wheel brakes 8a/8c, and wherein the simulation unit is designed as a separate module (note simulator unit 2/3 is separate from auxiliary module 160).
	Regarding claim 2, the simulation unit has a hydraulic pressure chamber 17, which is connected hydraulically to a simulator unit pressure medium storage tank 4.
	Regarding claim 3, the simulator unit pressure medium storage tank 4 is connected hydraulically to the pressure medium storage tank 304 of the primary brake control unit.
	Regarding claim 4, the simulation unit has a control and regulating unit 60a.  
	Regarding claim 5, the simulation unit has a control and regulating unit 60a for driver demand detection.  [0072]
Regarding claim 6, a pressure sensor 20 is provided for determining the pressure in the pressure chamber and wherein a travel sensor 25 is provided for determining actuating travel of the brake pedal, 
	Regarding claim 7, the primary brake control unit 5/61 and the auxiliary module 160 are designed as structurally separate components.  Figure 1.
	Regarding claim 10, at least one check valve (check valve parallel to valve 145a/b) is inserted into a hydraulic connection between the pressure chamber and the wheel brakes, which check valve prevents a return flow of brake fluid from the direction of the wheel brakes into the pressure chamber and allows an inflow of brake fluid from the pressure chamber in the direction of the wheel brakes.
	Regarding claim 11, each wheel brake is assigned an inlet valve 6A-d or 145a-b, which is open when deenergized.  
	Regarding claim 12, each wheel brake is assigned an outlet valve 7a-d or 147a-b, which is closed when deenergized.  
	Regarding claim 13, a pressure sensor 19 is provided for measuring the pressure in the pressure chamber of the pressure provision device.
	Regarding claim 14, at least one reservoir for brake fluid 104 is integrated into the hydraulic unit in the auxiliary module 160.
	Regarding claim 15, the respective reservoir 104 is connected to a hydraulic equalization line, which is provided for forming a connection to the atmosphere.
	Regarding claim 16, the pressure provision device 142 of the auxiliary module comprises at least one pump 142, which is driven by an electric motor [0065] and a suction side of which is hydraulically connected to the respective reservoir 104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/096533 in view of Feigel (US# 2018/0334148)
	WO ‘533 discloses all the limitations of the instant claim with exception to having no brake master cylinder that can be actuated with the aid of the brake pedal.  WO ‘533 does suggest externally activated braking [0003][0004] and autonomous braking [0010].  Feigel discloses a similar brake system and further teaches embodiments having a master cylinder and simulator unit 400/500 (figures 4-18) as well as an embodiment where the master cylinder is replaced with a simulator unit 100 (figures 1-3).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to replace the master cylinder/simulator unit of WO ‘533 with a simulator unit, as taught by Feigel, should only automatic or autonomous braking be desired, thereby reducing costs for driverless vehicle applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK